DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “so that” in line 8.  The term makes it unclear as to what is included or excluded from the claim limitation because it is unclear as to whether or not the limitation is listing an intended use or if the particular manner of the recited association causes the charging current to decrease as the SOC approaches full charge.
Claims 2-13 are directly or indirectly dependent upon claim 1 and therefore also contain the problematic language.  Please note that claims 3 and 4 also individually recite the term “so that”.

The term "closest" in claim 9 is a relative term which renders the claim indefinite.  The term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claim language what values are being compared to one another to have one be “closest to the state of charge”, although it appears as though it may be referring to the charging pattern from the plurality of charging patterns which has a state of charge that is closest to the state of charge when charging is initiated (when compared to the other state of charges from the other charging patterns).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grace (US 2019/0084435).
With respect to claim 1, Grace discloses a charging control device adapted to control a charging current supplied to a secondary battery (para 0003-0004 and 0007), comprising: a state of charge detection unit adapted to detect a state of charge of the secondary battery (para 0029 and 0040); a storage unit adapted to store a charging pattern in which the state of charge and the charging current are associated in a manner so that the charging current decreases as the state of charge approaches full charge (para 0038-0040 and 0043, also see para 0025-0027 and Fig. 4); and a charging control unit adapted to change the charging pattern in accordance with the state of charge of the secondary battery when charging is initiated, and to control the charging current in accordance with the charging pattern after having been changed (para 0037-0042). 
With respect to claim 2, Grace discloses the charging control device according to claim 1, wherein the charging pattern is a charging pattern determined by the state of charge when charging is initiated (para 0030 and 0037-0039). 
With respect to claim 3, Grace discloses the charging control device according to claim 2, wherein, in the charging control unit, in the case that the state of charge when charging is initiated is lower than the state of charge of the charging pattern when charging is initiated, the charging pattern is changed in a manner so that the state of charge corresponding to the charging current of the charging pattern is lowered (para 0037-0039 and 0042). 

With respect to claim 6, Grace discloses the charging control device according to claim 5, wherein, in the charging pattern: letting n be an integer of 2 or greater, an (n-1)th charging current is associated from an (n-1)th state of charge until reaching an nth state of charge that is closer to full charge than the (n-1)th state of charge; and an nth charging current which is smaller than the (n-1)th charging current is associated from the nth state of charge until reaching an (n+1)th state of charge that is closer to full charge than the nth state of charge (para 0038-0039, 0042, and Fig. 4). 
With respect to claim 10, Grace discloses the charging control device according to claim 2, further comprising: a temperature detecting unit adapted to detect a temperature of the secondary battery, wherein the storage unit stores a plurality of charging patterns in accordance with temperatures of the secondary battery (para 0026-0027, 0037, and 0043); and in the charging control unit, the charging pattern in accordance with the temperature of the secondary battery is utilized, and the utilized charging pattern is changed in accordance with the state of charge when charging is initiated (para 0030-0031, 0037-0039, and 0042-0043). 
With respect to claim 11, Grace discloses the charging control device according to claim 10, wherein, in the plurality of charging patterns in accordance with temperatures of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (US 2019/0084435) in view of Hatano (US 2016/0181832).
With respect to claim 12, Grace discloses the charging control device according to claim 1, wherein, in the charging control unit, in the case that the secondary battery is charged with the charging current which is less than or equal to a predetermined value, the charging current is controlled to be a current that is less than or equal to the predetermined value without using the charging pattern (para 0044 and 0047, also see para 0037-0038 and Fig. 4).

Hatano discloses a system for charging a battery with different charging modes and includes constant current charging at different levels until a predetermined value is met (para 0006-0007 and 0017-0021, also see Fig. 3), in order to safely charge a battery while reducing the charging time required.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include constant current charging in the device of Grace, as did Hatano, so that the battery could be safely and efficiently charged while also reducing the charging time required to reach a desired state of charge.
With respect to claim 13, Grace discloses the charging control device according to claim 12, wherein, in the charging control unit, a magnitude of the current is changed in accordance with the state of charge of the secondary battery when charging is initiated (see Fig. 4 and para 0030 and 0037-0039, also see para 0044 and 0047). 
However, Grace does not expressly disclose the use of a constant current.  Although Grace discloses charging currents in Fig. 4 which appear to be constant current values, a secondary reference has been included to more clearly meet this limitation.
Hatano discloses a system for charging a battery with different charging modes and includes constant current charging at different levels until a predetermined value is met (para 0006-0007 and 0017-0021, also see Fig. 3), in order to safely charge a battery while reducing the charging time required.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859